1

2                                   UNITED STATES DISTRICT COURT
3                                          DISTRICT OF NEVADA
4                                                     ***
5
      MTC FINANCIAL INC.,
6

7
                            Plaintiff,
                                                         2:18-cv-01638-RFB-VCF
8     vs.
                                                         ORDER
9     ANDREA D. JUREZ, et al.,

10                          Defendants.

11          Before the court is MTC Financial Inc. v. Andrea D. Jurez, et al., case number 2:18-cv-01638-
12   RFB-VCF. A discovery plan and scheduling order has not been filed pursuant to LR 26-1.
13          Accordingly,
14          IT IS HEREBY ORDERED that a discovery hearing is scheduled for 11:30 AM, November 15,
15   2018, in Courtroom 3D. The hearing will be vacated upon the filing and approval of a proposed discovery
16   plan and scheduling order.
17          Dated this 29th day of October, 2018.
18

19
                                                               _________________________
                                                               CAM FERENBACH
20                                                             UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25
